Citation Nr: 0521851	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for limitation of lumbar motion with muscle 
spasms.

2.  Entitlement to a disability rating in excess of 
30 percent for limitation of cervical motion with muscle 
spasms.

3.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a dislocation of the right 
shoulder.

4.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a left shoulder separation.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1982 and from August 1991 to May 1992.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs Regional Office.  In that rating decision 
the RO denied entitlement to a disability rating in excess of 
20 percent for low back and neck disabilities, which was then 
rated as a combined disorder; and ratings in excess of 10 
percent for right and left shoulder disabilities, 
respectively.  In a November 1996 rating decision the RO 
denied entitlement to a total rating based on 
unemployability.  The veteran perfected appeals of the June 
and November 1996 decisions.

In an August 1996 decision the RO increased the rating for 
the low back disability from 20 to 40 percent; established a 
separate evaluation for the neck disability, rated at 
30 percent; increased the rating for the right shoulder 
disability from 10 to 30 percent; and increased the rating 
for the left shoulder disability from 10 to 20 percent.  The 
veteran has continued to assert that he is entitled to higher 
ratings, including a total rating based on unemployability.  
The Board finds, therefore, that these issues remain in 
contention.

The veteran's appeal was previously before the Board in March 
2000, at which time the Board denied issues no longer in 
appellate status and remanded the issues shown above for 
additional development.  In August 2003 the Board again 
remanded these issues for additional development and re-
adjudication.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's lumbar disorder is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine, or 
by evidence of a pronounced intervertebral disc syndrome.

3.  The veteran's cervical disability is not manifested 
unfavorable ankylosis of the entire cervical spine, or by 
evidence of a severe intervertebral disc syndrome.

4.  The residuals of a dislocation of the right shoulder are 
not manifested by a limitation of arm motion to 25 degrees 
from the side.

5.  The residuals of a left shoulder separation are not 
manifested by a limitation of arm motion to 25 degrees from 
the side.

6.  The veteran's service-connected disabilities are a 
limitation of lumbar motion with muscle spasms, rated as 40 
percent disabling; a limitation of cervical motion with 
muscle spasms, rated as 30 percent disabling; residuals of a 
right shoulder dislocation, evaluated as 30 percent 
disabling; residuals of a left shoulder separation, rated as 
20 percent disabling; and residuals of a right ankle sprain, 
rated as noncompensable.  The combined rating is 80 percent.

7.  The preponderance of the probative evidence is against 
finding that the veteran's service-connected disabilities 
alone prevent him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
40 percent for a limitation of lumbar motion with muscle 
spasms are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2004).

2.  The criteria for a disability rating in excess of 
30 percent for a limitation of cervical motion with muscle 
spasms are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293, 5295 
(2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5238, 5242, 
5243 (2004).

3.  The criteria for a disability rating in excess of 
30 percent for the residuals of a dislocation of the right 
shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5201 (2004).

4.  The criteria for a disability rating in excess of 
20 percent for the residuals of a left shoulder separation 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201 (2004).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.340, 4.14, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to a 
total rating for his service-connected disabilities because 
of the constant, severe pain that he suffers, which has 
prevented him from working since 1993.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. § 3.159.  
Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Id. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Id. at 122.

The Appeals Management Center notified the veteran of the 
information and evidence needed to substantiate his claims in 
November 2004 by informing him of the evidence required to 
establish entitlement to higher ratings, including a total 
rating based on unemployability.  The Center also informed 
him of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that VA would obtain on his behalf.  The Center 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.  

The veteran was also provided copies of the appealed rating 
decisions, statements of the case, and supplemental 
statements of the case.  In these documents VA notified him 
of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the need to 
submit medical evidence that established entitlement to 
higher ratings.  VA also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents VA 
informed the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the November 2004 notice was sent following the June 
and November 1996 decisions, the veteran has had more than 
six months following the notice to submit additional evidence 
or identify evidence for the RO to obtain.  Following the 
November 2004 notice the RO obtained additional evidence and 
re-adjudicated the substantive merits of the veteran's claims 
in a March 2005 supplemental statement of the case.  In re-
adjudicating the claims the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005).  The Board finds that in this case the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after the notice was provided.
Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c).  

The RO obtained the VA treatment records the veteran 
identified, and provided him VA medical examinations in 
August 1996, September 2000, May 2002, March 2003, and 
November 2004.  The RO also obtained a medical opinion 
regarding his employability.  The veteran has provided 
hearing testimony in support of his appeals.  He and his 
representative have been afforded the opportunity to present 
evidence and argument, and have done so.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  
When an unlisted disorder is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20, 4.27 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder is considered a major joint, and multiple 
involvements of the cervical and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 4.3.  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.
Limitation of Motion with Muscle Spasms of the Lumbar 
and Cervical Spine
Rating Criteria

Since the veteran's claim for an increased rating was 
initiated in May 1996, the rating criteria for spine 
disabilities have been revised twice.  The rating criteria 
for intervertebral disc syndrome were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(now codified at 38 C.F.R. § 4.71a).  The rating criteria for 
disabilities of the spine were revised in August 2003, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (now codified at 38 C.F.R. § 4.71a).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00; 65 Fed.Reg. 33422 (2000).

In evaluating the lumbar and cervical spine disabilities in 
June 1996, the RO applied the version of the rating criteria 
for spine disabilities that was then in effect.  In the March 
2005 supplemental statement of the case the Appeals 
Management Center considered the revisions to the rating 
criteria that became effective in September 2002 and 
September 2003.  The Board finds, therefore, that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).  

According to the original rating criteria, Diagnostic Code 
5290 for limitation of motion of the cervical spine provided 
a maximum 30 percent rating if the limitation of motion was 
severe.  Diagnostic Code 5292 for limitation of motion of the 
lumbar spine provided a maximum 40 percent rating if the 
limitation of motion was severe.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 for intervertebral disc syndrome 
provided a 60 percent evaluation if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applied if the 
symptoms were severe, with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provided a maximum 40 percent evaluation 
for a severe lumbosacral strain characterized by listing of 
the whole spine to one side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.

Finally, unfavorable ankylosis of the lumbar spine warranted 
a 50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5289, and unfavorable ankylosis of the cervical spine 
warranted a 40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5287.

According to the revised rating criteria, the General Rating 
Formula for Diseases and Injuries of the Spine is used to 
evaluate spinal disabilities, unless the disability is rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes in accordance with 
Diagnostic Code 5243.  

Under the new criteria with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire spine is rated at 
100 percent and unfavorable ankylosis of the entire 
thoracolumbar spine is rated at 50 percent.  A 40 percent 
rating applies for unfavorable ankylosis of the entire 
cervical spine; or if forward flexion of the thoracolumbar 
spine is 30 degrees or less; or for favorable ankylosis of 
the entire thoracolumbar spine.  If forward flexion of the 
cervical spine is 15 degrees or less; or for favorable 
ankylosis of the entire cervical spine, a 30 percent rating 
applies.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, and 
5242 (2004)

If an intervertebral disc syndrome causes incapacitating 
episodes of at least four weeks duration but less than six 
weeks during the past 12 months a 40 percent rating is in 
order.  With incapacitating episodes having a total duration 
of at least six weeks during the past 12 months a 60 percent 
rating is in order.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.
Limitation of Motion with Muscle Spasms of the Lumbar Spine


In the August 1996 rating decision the RO increased the 
rating for the lumbar spine disability to 40 percent based on 
limitation of motion.  Absent competent evidence of 
unfavorable ankylosis the assigned 40 percent rating is the 
maximum rating available under the original rating criteria 
for limitation of lumbar motion or lumbosacral strain (muscle 
spasms).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5295 (2002).  

A 60 percent rating could apply if the disorder is due to 
intervertebral disc syndrome.  Although the VA examiner in 
May 2002 indicated that the veteran's pain complaints were 
likely due to degenerative disc or joint disease, an X-ray 
study showed minimal spondylosis and that the disc spaces 
were maintained.  Further, the appellant's deep tendon 
reflexes were 2+ in May 2002.  The veteran underwent a 
neurologic evaluation in November 2003, at which time the 
neurologist referenced a February 2002 X-ray study as being 
completely without any spondylotic changes or narrowing of 
disc spaces.  The neurologist found no evidence of a 
neurologic impairment.  None of the remaining extensive 
medical evidence indicates that the veteran has a lumbar 
intervertebral disc syndrome.  The Board finds, therefore, 
that the criteria for a higher rating in accordance with 
Diagnostic Code 5293 are not met.

As with the old rating criteria, the 40 percent rating that 
has been assigned is the maximum rating available in the 
absence of unfavorable ankylosis of the lumbar spine under 
the new criteria.  See 38 C.F.R. § 4.71a.  None of the 
medical evidence indicates that the veteran has ankylosis of 
the lumbar spine, either favorable or unfavorable.  The Board 
finds, therefore, that the criteria for a higher rating based 
on the revised rating criteria are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  If the veteran 
is receiving the maximum rating for limitation of motion, 
however, consideration of the additional functional 
limitations, including pain, cannot result in a higher 
rating.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  In 
addition, the General Rating Formula for Diseases and 
Injuries of the Spine that became effective in September 2003 
expressly incorporates the additional functional limitations 
in evaluating the severity of the disability, in that the 
regulation indicates that the specified ratings apply 
"[w]ith or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease."  For these 
reasons, the Board finds that consideration of any additional 
functional limitations does not result in a higher rating.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  As 
discussed below, the evidence does not show that the lumbar 
spine disability has caused marked interference with 
employment.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

Hence, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 40 percent for limitation of motion with muscle 
spasms of the lumbar spine.
Limitation of Motion with Muscle Spasms of the Cervical Spine

The veteran's service medical records are negative for any 
complaints or clinical findings related to a cervical spine 
disability.  In September 1992 he claimed entitlement to the 
residuals of an upper back injury, which purportedly occurred 
in 1978.  A VA examination in December 1992 did not diagnose 
any disability pertaining to the neck, upper back, or 
cervical spine.  In a March 1993 rating decision the RO 
granted service connection for moderate "limitation of 
motion of the lumbar spine and muscle spasm" (which was 
shown in the service medical records and at the December 1992 
examination), and included in the grant of service connection 
"claim for upper back as well."  The disability was rated 
based on limitation of motion of the lumbar spine, with no 
reference to a cervical or upper back disability.

VA treatment records beginning in August 1995 reveal 
treatment for diffuse tenderness in the neck and upper back, 
which was diagnosed as fibromyalgia syndrome.  A VA 
examination in August 1996 disclosed severe, diffuse 
tenderness to palpation throughout the body, including the 
neck, which the examiner found to be consistent with the 
established diagnosis of fibromyalgia.  In the August 1996 
rating decision the RO indicated that the cervical spine 
disability had been previously evaluated with the low back 
disability, and awarded a separate rating for limitation of 
cervical motion with muscle spasm, although none of the 
medical evidence revealed any evidence of a cervical muscle 
spasm.  In addition, none of the medical evidence indicated 
that the fibromyalgia was related to service or a service-
connected disability.

The medical evidence shows that the veteran has continued to 
receive regular medical treatment for fibromyalgia affecting 
the neck and upper back, as well as additional areas 
throughout his body.  In the March 2000 decision the Board 
denied entitlement to service connection for fibromyalgia.  
Because service connection for fibromyalgia has been denied, 
the symptoms due to that disorder cannot be considered in 
determining the appropriate rating for a limitation of 
cervical motion with muscle spasm.  See 38 C.F.R. § 4.14 
(2004).

Absent competent evidence of unfavorable cervical ankylosis, 
the 30 percent rating assigned was the maximum rating 
available under the original rating criteria for limitation 
of cervical motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5287, 5290 (2002).  The original rating criteria did not 
include any diagnostic code specifically for muscle spasms in 
the neck or cervical strain.  The disability arguably could 
be rated as analogous to lumbosacral strain under Diagnostic 
Code 5295 because the functions affected, the anatomical 
localization, and the similar symptomatology.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.20 
(2004).  As noted previously, under Diagnostic Code 5295 a 
40 percent rating is applicable if the disorder is manifested 
by listing of the whole spine to one side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a.

The veteran has been examined on multiple occasions when he 
indicated that he was unable to move the neck at all, and he 
could not tolerate being touched due to severe tenderness all 
over.  These symptoms and findings have, however, been 
attributed to fibromyalgia.  In addition, the November 2003 
neurologic evaluation report references a January 2003 
magnetic resonance image (MRI) of the cervical spine showing 
osteophytes (degenerative changes) from C5-C7.  The 
degenerative changes were also attributed to fibromyalgia, in 
that the neurologic evaluation resulted in a diagnosis of 
fibromyalgia.  None of the examinations revealed evidence of 
cervical muscle spasms, nor does the medical evidence 
indicate that the symptoms or degenerative changes in the 
cervical spine are related to any incident of service.  

A higher rating could also apply if the service-connected 
cervical spine disability is manifested by intervertebral 
disc syndrome.  Although the VA examiner in May 2002 
indicated that the veteran's cervical spine complaints were 
likely due to degenerative disc or joint disease, an X-ray 
study showed minimal spondylosis but that the disc spaces 
were maintained.  The MRI in January 2003 showed no evidence 
of disc disease, and the neurologist found no evidence of a 
neurologic impairment.  None of the remaining extensive 
medical evidence indicates that the veteran has a  cervical 
intervertebral disc syndrome.  

According to the revised rating criteria, a 40 percent rating 
applies for unfavorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71a.  None of the medical evidence 
indicates that the veteran has ankylosis of the cervical 
spine that is due to the service-connected disability.  
Although he indicated in multiple examinations that he is 
unable to move the neck due to pain, the pain is due to 
fibromyalgia, not due to a service-connected cervical 
disability.  

Consideration of the functional limitations cannot result in 
a higher rating, see Spurgeon, 10 Vet. App. at 194, because 
the evidence indicates that the functional limitations are 
due to his nonservice connected fibromyalgia.  In addition, 
multiple examiners have commented that there is no objective 
evidence to support the degree of disability in the neck 
claimed by the veteran.  Indeed, the examiner in November 
2004 found, based on review of the evidence in the claims 
file, that the spine problems were minor.  See 38 C.F.R. 
§ 4.40 (the disability must be supported by objective 
evidence of pathology).  Regardless, the 30 percent rating 
that has been assigned is the maximum rating available for 
limitation of motion.  Johnston.  Furthermore, as noted, the 
General Rating Formula for Diseases and Injuries of the Spine 
expressly incorporates the additional functional limitations 
in evaluating the severity of the disability.  The Board 
finds, therefore, that consideration of any additional 
functional limitations cannot result in a higher rating.

In summary, the 30 percent rating that has been assigned is 
the maximum rating available based on limitation of motion.  
The evidence does not show that the criteria for a higher 
rating are met, based on the original or revised rating 
criteria, because the symptoms documented in the medical 
records are due to his nonservice-connected fibromyalgia.  
Hence, the Board finds that the criteria for a higher 
schedular rating are not met.

The Board has also considered the applicability of an extra-
schedular rating based on marked interference with employment 
or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2004).  Although the veteran has received 
regular medical treatment for his disability, the evidence 
does not show that the cervical spine disability has resulted 
in any hospitalizations.  Any affect of the service-connected 
cervical spine disability on his employment will be discussed 
below relating to his claim for a total rating based on 
individual unemployability.  

Finally, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 30 percent for limitation of cervical 
motion with muscle spasms.
Residuals of Injuries to the Right and Left Shoulders
Rating Criteria

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent rating 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a (2004).
Analysis

An X-ray study of the right shoulder in November 2004 
revealed acromioclavicular joint arthrosis with hypertrophic 
spurring of the greater tuberosity and some inferior 
subluxation of the shoulder.  X-rays of the left shoulder 
also showed acromioclavicular joint arthrosis.  The arthrosis 
(degeneration) is rated as degenerative arthritis based on 
limitation of motion, the criteria for which are noted above. 

In August 1996, the veteran reported, in pertinent part, 
complaints of chronic bilateral shoulder pain.  He stated 
that on some days he was unable to get out of bed due to the 
pain, and that just touching a bed caused pain.  On 
examination he was extremely tender about the shoulder 
muscles (as well as everywhere else).  Muscle strength 
testing showed slightly less than normal strength, but the 
examiner indicated that the reduced strength appeared to be 
due to a lack of effort.  Examination of the shoulders 
revealed only 30 degrees of forward flexion and 20 degrees of 
abduction, bilaterally.  The examiner noted that the shoulder 
joints were quite stiff and painful, although there was no 
evidence of swelling or deformity.  The examiner referenced 
existing X-ray studies as showing no bony abnormalities, and 
attributed the bilateral shoulder disability to fibromyalgia.  
The examiner did not diagnose any other shoulder disability.

When examined in September 2000 the examiner noted 
generalized and diffuse tenderness throughout the entire 
back, from the sacrum to the occipital bone, as well as both 
shoulders and upper arms.  The range of motion of the right 
shoulder was 15 degrees of abduction on active motion, but 
90 degrees on passive motion.  There was pain with all 
movement of the shoulder, but strength of 5/5 in the right 
upper extremity.  The examiner assessed the right shoulder 
disability as "right shoulder pain."  An X-ray study 
revealed mild degenerative changes in the shoulder.  The 
examination did not include the left shoulder.

A May 2002 VA examination revealed 90 degrees of abduction 
and elevation in the right shoulder, and 90 degrees of 
abduction and 100 degrees of elevation in the left shoulder.  
The limitation of motion was diagnosed as impingement 
syndrome, in that X-rays did not then reveal any evidence of 
degenerative changes.  

A March 2003 VA examination showed 110 degrees of elevation 
and forward flexion in the right shoulder, and 105 degrees of 
elevation and 130 degrees of forward flexion in the left 
shoulder.  The examiner then assessed the right shoulder 
disability as rotator cuff pathology, and the left as 
anterior cruciate arthrosis.  

The right shoulder had 130 degrees of forward elevation 
abduction in November 2004, limited due to pain, with the 
left shoulder at 150 degrees, also limited due to pain.  The 
examiner also indicated that repetitive motion would result 
in an additional 10 degrees of limitation in both shoulders.  
That examination resulted in diagnoses of right shoulder 
chronic instability with subacromial impingement and 
acromioclavicular joint arthrosis with rotator cuff 
tendinopathy; and subacromial impingement and 
acromioclavicular joint arthrosis of the left shoulder.

VA treatment records disclose that the veteran's complaints 
of pain in both shoulders (as well as most other joints) 
since June 1995 have been diagnosed as fibromyalgia, and 
shown in his problem list as "myalgia and myositis not 
otherwise specified."  He was seen in Urgent Care in July 
2001 due to abdominal pain, and when evaluated at that time 
he complained of chronic joint and muscle pain but denied any 
limitation of motion.  Examination revealed full range of 
motion in the upper extremities.  When evaluated for 
occupational therapy in June 2003 the active range of motion 
of the right shoulder was 75 degrees of flexion and 
40 degrees of abduction.  The left shoulder showed flexion to 
100 degrees and abduction to 45 degrees.  The therapist was 
unable to evaluate muscle strength due to severe pain, which 
was attributed to fibromyalgia.

During the November 2004 examination the veteran complained 
of pain in both shoulders that was not relieved by medication 
or physical therapy.  He denied swelling, heat, redness, 
instability, or locking.  He described a fatiguing and 
painful sensation with overhead activities or sleeping on 
either shoulder.  On examination of the right shoulder there 
were signs of impingement and rotator cuff strength of 4+/5, 
as well as the range of motion described above.  The left 
shoulder also had positive signs of impingement and rotator 
cuff strength of 5/5.  

A review of the evidence reveals that any limitation of 
motion in the shoulders that is due to the service-connected 
joint disability, as opposed to the nonservice-connected 
fibromyalgia, is no less than 90 degrees in both shoulders.  
Although more restrictive ranges of motion are documented in 
the records, the bilateral shoulder disability was at those 
times attributed to fibromyalgia, not the service-connected 
joint impairment.  A higher rating for either shoulder is 
applicable only if movement of the arm is limited to 
25 degrees due to service-connected disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004).  The Board finds, 
therefore, that the criteria for higher ratings for the 
service connected residuals of injuries to the right and left 
shoulders based on limitation of motion are not met.

The evaluation of the service-connected bilateral shoulder 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  In addition to limitation of motion, it is 
reasonable to assume that some degree of the pain that the 
veteran reported in the shoulders is due to the joint 
arthrosis, rather than fibromyalgia.  The 30 percent rating 
that has been assigned for the right shoulder disability, and 
the 20 percent rating for the left shoulder disability, 
however, contemplate limited motion of the arms to midway 
between the side and shoulder level, or 45 degrees.  The 
evidence shows that the range of motion that is based on 
service-connected disability is no less than 90 degrees in 
either shoulder.  The Board finds, therefore, that any 
additional functional service connected limitations in the 
right and left shoulders are more than adequately compensated 
by the 30 and 20 percent ratings, respectively, that have 
been assigned.

The Board has also considered the applicability of extra-
schedular ratings based on marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2004).  Although the veteran has received 
regular medical treatment for his bilateral shoulder 
disability, the evidence does not show that the disability 
has resulted in any hospitalizations.  Any affect of the 
service-connected bilateral shoulder disability on his 
employment will be discussed below relating to his claim for 
a total rating based on individual unemployability.  

For the reasons shown above the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to a disability rating in excess of 30 percent 
for the residuals of a dislocation of the right shoulder, and 
against a rating in excess of 20 percent for the residuals of 
a left shoulder separation.
Total Rating Based on Unemployability
Rating Criteria

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  
38 C.F.R. § 4.16(a).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
evaluating total disability, full consideration must be given 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability, and to the 
effects of combinations of disability.  38 C.F.R. § 4.15.



Analysis

In his September 1996 claim for a total rating the veteran 
reported that he had last worked in October 1993, and that he 
had to stop working because of severe pain and the inability 
to concentrate.  He stated that he had completed four years 
of high school, and that he had no other vocational training.  
The RO associated with his claims file his file from the VA 
Vocational Rehabilitation and Counseling Service, which shows 
that he completed a number of college courses for computer 
technology but was not considered to be rehabilitated.

The veteran's service-connected disabilities are a limitation 
of lumbar motion with muscle spasms, rated as 40 percent 
disabling; a limitation of cervical motion with muscle 
spasms, rated as 30 percent disabling; residuals of a right 
shoulder dislocation, evaluated as 30 percent disabling; 
residuals of a left shoulder separation, rated as 20 percent 
disabling; and residuals of a right ankle sprain, rated as 
noncompensable.  The combined rating is 80 percent.  For the 
purpose of determining whether the percentage requirements of 
38 C.F.R. § 4.16(a) are met, disabilities affecting a single 
body system are considered as one disability.  Because his 
service-connected disabilities all affect the musculoskeletal 
system, the percentage requirements of 38 C.F.R. § 4.16(a) 
are met.  The determination of whether he is entitled to a 
total rating based on unemployability is, therefore, 
dependent on a finding of whether his service-connected 
disabilities preclude him from securing and following 
substantially gainful employment.

The veteran has provided statements and hearing testimony to 
the affect that he is unable to work due to the severity of 
his service-connected disabilities.  As previously stated, 
the evidence shows that in addition to his service-connected 
disabilities, his complaints have been diagnosed as 
fibromyalgia affecting the entire body.  The degree of 
disability that is due to fibromyalgia cannot be considered 
in determining whether he is entitled to a total rating based 
on unemployability.  38 C.F.R. §§ 4.14, 4.16(a).

The VA examiner in August 1996 found that the veteran was 
unable to participate in the activities of daily living due 
to fibromyalgia, not his service-connected musculoskeletal 
disabilities.  The VA examiner in March 2003 found that the 
veteran would be precluded from performing manual labor, but 
that he could do clerical work.  The examiner did not, 
however, distinguish the level of impairment that was due to 
the service-connected musculoskeletal disabilities from that 
due to the nonservice-connected fibromyalgia.

The examiner in November 2004 reviewed the claims file and 
found that the bilateral shoulder disabilities would impose 
restrictions of avoiding heavy lifting (more than 15 pounds) 
and limit his overhead work, but did not render him 
unemployable.  The examiner also found that there was no 
objective evidence of orthopedic or neurologic dysfunction 
due to lumbar or cervical spine disease, in that the MRI 
showed only mild stenosis at C5-C6 that did not compress the 
thecal sac, the spinal cord, or the cervical root.  He found 
that the lumbar and cervical spine disabilities were minor 
and did not make the veteran unemployable.  

The VA treatment records indicate that the veteran's 
functional impairment is due primarily to his nonservice 
connected fibromyalgia, not the service-connected 
disabilities.  None of the medical evidence indicates that he 
is precluded from securing or following substantially gainful 
activity due exclusively to his service-connected 
disabilities.

In order to warrant a total disability rating based on 
unemployability, the Board must determine "if there are 
circumstances, apart from nonservice-connected disabilities, 
that place this veteran in a different position than other 
veteran's with an 80% combined disability rating."  A high 
rating presumes that the veteran has difficulty obtaining or 
retaining employment; "the sole fact that the claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment."  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board 
finds that the preponderance of the probative evidence in 
this case indicates that the service-connected disabilities 
do not preclude the veteran from securing and following 
substantially gainful employment.  For that reason the 
criteria for a total disability rating based on individual 
unemployability are not met, and the preponderance of the 
evidence is against the claim of entitlement to such a 
rating.


ORDER

The claim of entitlement to a disability rating in excess of 
40 percent for a limitation of lumbar motion with muscle 
spasms is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for limitation of cervical motion with muscle 
spasms is denied.

The claim of entitlement to a disability rating in excess of 
30 percent for the residuals of a dislocation of the right 
shoulder is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a left shoulder separation is 
denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


